Case 1:20-cv-00768-JTN-PJG ECF No. 55, PageID.317 Filed 02/26/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ROBERT DAVIS,

      Plaintiff,
                                              No. 1:20-cv-00768
v
                                              HON. JANET NEFF
JOCELYN BENSON and MARIO MORROW,

      Defendants.

Andrew A. Paterson (P18690)
Attorney for Plaintiff
2893 East Eisenhower Parkway
Ann Arbor, Michigan 48108
248.568.9712
aap43@outlook.com

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant Benson
PO Box 30736
Lansing, Michigan 48909
517.335.7659
meingasth@michigan.gov
grille@michigan.gov

Gary P. Gordon (P26290)
Kyle Michael Asher (P80359)
Jason Hanselman (P61813)
Attorneys for Defendant Morrow
Dykema Gossett PLLC
201 Townsend St, Ste 900
Lansing, Michigan 48933
517.374.9133
ggordon@dykema.com
kasher@dykema.com
jhanselman@dykema.com
                                          /


          DEFENDANT SECRETARY OF STATE’S MOTION TO DISMISS



                                      1
Case 1:20-cv-00768-JTN-PJG ECF No. 55, PageID.318 Filed 02/26/21 Page 2 of 3




       Defendant Secretary of State Jocelyn Benson moves for dismissal of Plaintiff’s Second

Amended Complaint pursuant to Fed. R. Civ. Proc. 12(b)(4) and (6), for the following reasons:

       1.      Plaintiffs’ claims for money damages against the Michigan Secretary of State are

               barred by the Eleventh Amendment and must be dismissed.

       2.      This Court should abstain from exercising jurisdiction over Counts I, IV, and V,

               which involve an ongoing administrative campaign finance proceeding.

       3.      Secretary of State Benson is entitled to qualified immunity against all of

               Plaintiff’s claims against her in her individual capacity.

       4.      Plaintiff Davis’s class-of-one equal protection claim must be dismissed for failing

               to state a claim upon which relief may be granted against Secretary Benson.

       5.      Plaintiff Davis’s First Amendment retaliation claim must be dismissed for failing

               to state a claim upon which relief may be granted.

       6.      Plaintiff Davis’s First Amendment claim regarding Michigan’s campaign finance

               statutes must be dismissed for failing to state a claim upon which relief may be

               granted.

       7.      Plaintiff Davis’s First Amendment void for vagueness claim regarding

               Michigan’s campaign finance statutes must be dismissed for failing to state a

               claim upon which relief may be granted.

       For these reasons and the reasons stated more fully in the accompanying brief in support,

Defendant Secretary of State Jocelyn Benson respectfully requests that this Honorable Court

enter an order dismissing Plaintiff’s complaint against her in its entirety and with prejudice,

pursuant to Fed. R. Civ. Proc. 12(b)(4) and (6).




                                                   2
Case 1:20-cv-00768-JTN-PJG ECF No. 55, PageID.319 Filed 02/26/21 Page 3 of 3




                                                     Respectfully submitted,

                                                     Dana Nessel
                                                     Attorney General

                                                     s/Heather S. Meingast
                                                     Heather S. Meingast (P55439)
                                                     Erik A. Grill (P64713)
                                                     Assistant Attorneys General
                                                     Attorneys for Defendant
                                                     P.O. Box 30736
                                                     Lansing, Michigan 48909
                                                     517.335.7659
                                                     Email: meingasth@michigan.gov
                                                     P55439
Dated: December 23, 2020

                                 CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2021, I electronically filed the foregoing paper with the
Clerk of the Court using the ECF system which will send notification of such filing of the
foregoing document as well as via US Mail to all non-ECF participants.

                                              s/Heather S. Meingast
                                              Heather S. Meingast (P55439)
                                              P.O. Box 30736
                                              Lansing, Michigan 48909
                                              517.335.7659
                                              Email: meingasth@michigan.gov
                                              P55439




                                                 3
